Citation Nr: 0718118	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  06-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for frozen feet and 
legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims of 
entitlement to service connection for arthritis of multiple 
joints and for residuals of cold injuries to the feet and 
legs.

Following the RO's certification of the veteran's appeal to 
the Board in June 2006, in December 2006, he filed a VA Form 
21-22 designating Disabled American Veterans as his 
representative in place of the Veterans of Foreign Wars.  At 
that time, the veteran also submitted additional evidence in 
support of his claims that was not accompanied by a waiver of 
RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
arthritis of multiple joints and for frozen feet and legs on 
the basis that he has had these conditions since service.  In 
support, the veteran reports receiving treatment in the field 
while on active duty and maintains that the disabilities have 
been chronic since that time.  In addition, the Board 
observes that service connection is in effect for bilateral 
pes planus, which is rated as 50 percent disabling.

Although the veteran was afforded a VA examination in April 
2004, as his former representative pointed out in June 2006 
written argument, the physician did not offer an opinion as 
to the onset or etiology of his claimed conditions.  In light 
of the above, the Board finds that this matter must be 
remanded to afford the veteran another VA examination, the 
report of which must address the onset and etiology of his 
claimed conditions, and reflect consideration of the 
veteran's claimed continuity of symptoms.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

On remand, the AMC must obtain any outstanding VA treatment 
records, dated since April 2006, as well as any records of 
the veteran's care at the Miami, Florida, VA Medical Center, 
which he asked VA to consider on his May 2006, substantive 
appeal.   

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain any outstanding 
VA treatment records, dated since 
April 2006, as well as any records of 
the veteran's care at the Miami, 
Florida, VA Medical Center.

2.	The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
arthritis or any residuals of a cold 
weather injury found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  

The examiner should diagnose any 
pertinent disabilities found to be 
present and opine as to whether it is 
at least as likely as not that any 
such condition is related to or had 
its onset during his period of active 
duty.  In offering this impression, 
the examiner must discuss the 
veteran's report of a continuity of 
symptoms since service, as well as 
comment on the veteran's post-service 
history, including his employment 
after his discharge from active duty.  

The examiner must also state whether 
it is at least as likely as not that 
any such disability found to be 
present was caused or aggravated by 
his service-connected bilateral pes 
planus.  

The rationale for any opinion 
expressed should be provided in a 
legible report.  

3.	Then, the RO should readjudicate the 
veteran's claims.  If any benefits 
sought on appeal are not granted, the 
RO should issue the veteran and his 
representative a supplemental 
statement of the case and provide 
them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


